DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 5-6, filed 9/9/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Objections
Claims 7-8 are objected to because of the following informalities:  
Claim 7: the term, “accessories” in lines 1 and 4 should be amended to recite: --plurality of accessories--
Claim 8 should be amended to recite: 
The fuel cell system according to claim 5, wherein when the temperatures of two or more accessories among the plurality of accessories are acquired to execute the warming-up operation, the controller determines whether or not the warming-up completion condition is satisfied based on any combination of the following:
1) a temperature of any one accessory; 
2) temperatures of a plurality of optional accessories set in advance; 
3) temperatures of all the accessories; or
4) an average value of the acquired temperatures of the accessories.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claim 8 recites, “the controller determines whether or not the warming-up completion condition is satisfied based on one of the following conditions 1) to 4).”  However, according to the specification, the warming-up completion condition is satisfied either: 
(1) when the temperatures of all of the two or more accessories exceed the predetermined second end threshold temperature; or 
(2) when the temperatures of two or more accessories among the accessories are acquired to execute the warming-up operation, for example, the controller 60 may use the acquired temperatures of the two or more accessories in any combination to determine whether or not the warming-up completion condition is satisfied. As the combination, the following combinations 1) to 4) can be employed.
1) A temperature of any one accessory, such as an accessory showing the lowest temperature
2) Temperatures of a plurality of optional accessories set in advance
3) Temperatures of all accessories
4) An average value of acquired temperatures of accessories
ALLOWABLE SUBJECT MATTER
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the claimed fuel cell system is novel over the closest prior art – Yamada (US 2016/0380283 A1).
	Regarding Claim 1, Yamada discloses a fuel cell system 100 [pars. 0022-26] comprising:
a fuel cell 20;
a first temperature sensor (temperature measurement unit 76) configured to acquire a first temperature TFC that is a temperature of the fuel cell;
a plurality of accessories (e.g., air compressor 32 and hydrogen pump 64) that is used to operate the fuel cell;
a second temperature sensor (pump temperature measurement unit 64t) configured to acquire a second temperature TAM that is a temperature of at least any one of the plurality of accessories (e.g., the hydrogen pump); and
a controller 10 configured to perform control on the plurality of accessories to execute a warming-up operation of the fuel cell,
wherein the controller is configured to execute a standard warming-up operation when a first condition that the first temperature is equal to or higher than the first threshold temperature (i.e., when TFC is greater than Tf1) and the second temperature is lower than a predetermined second threshold temperature (i.e., when TAM is greater than Ta, a standard warm-up operation starts) is satisfied [pars. 0043-45,0053-57; Figs. 1,3].
	Specifically, Yamada discloses that the standard warm-up operation is executed and the first condition is satisfied during which only the plurality of accessories are warmed up while the temperature of the fuel cell is dropped [pars. 0067-68].  In contrast, the instant claim requires that the warming-up operation be executed in particularly to for warming up the fuel cell when the first condition is met.  According to the instant application,  when the first condition is satisfied, the controller executes a command to warm up the fuel cell as well as the accessories in order to reliably suppress or restrain freezing of the accessory, and to increase the startup performance of the entire fuel cell system [PgPublication of instant application – pars. 0050-52; Fig. 3].  An ordinary skilled artisan would appreciate that various methods may be employed to warm up the fuel cell and/or the plurality of accessories such that there is motivation for an ordinary skilled artisan to particularly modify the system of Yamada to warm up simultaneously the fuel cell and the plurality of accessories during the warming-up operation when the first condition is satisfied.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724